Exhibit 10.1

[Letterhead of U.S. Silica Holdings, Inc.]

April 27, 2012

Mr. Peter Bernard

1303 Sherwood Mills Lane

Houston, TX 77043

Dear Peter:

On behalf of U.S. Silica Holdings, Inc. (the “Company”), I am extremely pleased
to invite you to become a member of the Company’s Board of Directors (the
“Board”). We believe that your skills, expertise and knowledge will prove very
helpful to the Company and its stockholders. In addition to your normal Board
duties, your responsibilities will include serving on the Audit Committee of the
Board.

In connection with your service as a director, you will be eligible for equity
grants under the Company’s 2011 Incentive Compensation Plan (the “2011 Plan”).
Upon the commencement of your service on the Board, you will receive a grant of
options to purchase 10,000 shares of our common stock at the then-current market
price. These options will vest quarterly over a three year period.

In addition to equity compensation, you will be entitled to receive cash
compensation of (1) an Annual Retainer of $70,000, payable in quarterly
installments, for your service as a director, and (2) an Annual Retainer of
$10,000, payable in quarterly installments, for your service as a member of the
Audit Committee. You will be reimbursed for reasonable out-of-pocket expenses
that you incur in connection with your services to the Company in accordance
with the Company’s established policies. In addition, you will be covered by the
Company’s D&O insurance and given an opportunity to execute the Company’s
standard director indemnification agreement.

Our expectation is that the Board will meet at least quarterly. The various
committees of the Board will also meet on a schedule to be determined. It is our
expectation that you will participate in those meetings in person to the extent
possible. We also ask that you make yourself available to participate in various
telephonic meetings from time to time.

Please note that this offer is contingent upon your qualification as an
independent director under applicable New York Stock Exchange rules.

Your services on the Board will be in accordance with, and subject to, the
Company’s Bylaws and Certificate of Incorporation, as such may be amended from
time to time. By



--------------------------------------------------------------------------------

Peter Bernard

April 27, 2012

Page 2

 

accepting this offer, you represent to us that (1) you do not know of any
conflict that would restrict you from becoming a director of the Company and
(2) you will not provide the Company with any documents, records or other
confidential information belonging to any other parties.

To accept this offer, please sign below and return the fully executed letter to
us. You should keep one copy of this letter for your own records. This letter
sets forth the terms of your service with the Company and supersedes any prior
representations or agreements, whether written or oral. This letter may not be
modified or amended except by a written agreement, signed by a duly authorized
representative of the Company and by you.

We are looking forward to having you join us at the Company. We believe that
your past experience will be an asset to the Company and that you will have a
positive impact on the organization.

 

Sincerely, U.S. Silica Holdings, Inc.

/s/ Brian Slobodow

Brian Slobodow Chief Administrative Officer

 

Accepted and agreed to this 28 day of April, 2012

/s/ Peter Bernard

Peter Bernard

 